UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 SCHEDULE 14A (RULE 14a-101) SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section14(a)of the Securities Exchange Act of 1934 (Amendment No.) Filed by the Registrant☒ Filed by a Party other than the Registrant☐ Check the appropriate box: ☐ Preliminary Proxy Statement ☐ Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) ☒ Definitive Proxy Statement ☐ Definitive Additional Materials ☐ Soliciting Material Pursuant to §240.14a-12 Hancock Fabrics, Inc (Name of Registrant as Specified in its Charter) Name of Person(s)Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): ☒ No fee required. ☐ Fee computed on table below per Exchange Act Rules14a-6(i)(1)and0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: ☐ Fee paid previously with preliminary materials. ☐ Check box if any part of the fee is offset as provided by Exchange Act Rule0-11(a)(2)and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Formor Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: HANCOCK FABRICS, INC. One Fashion Way Baldwyn, Mississippi 38824 NOTICE OF 2’ MEETING TO BE HELD ON JULY 19, 2013 To the Stockholders of Hancock Fabrics, Inc.: NOTICE IS HEREBY GIVEN that the 2013 Annual Stockholders’ Meeting (the “Annual Meeting”) of Hancock Fabrics, Inc., a Delaware Corporation (the “Company”) will be held at the Company’s headquarters at One Fashion Way, Baldwyn, Mississippi on Friday, July19, 2013 at 3:00p.m. CST, or as soon thereafter as a quorum shall be present, for the following purposes: 1.To elect four members of the Board of Directors to hold office until the next Annual Stockholders’ Meeting or until their respective successors have been elected and qualified. The nominees are Sam P. Cortez, Steven R. Morgan, Steven D. Scheiwe and Neil S. Subin. 2.To ratify the appointment of the accounting firm Burr Pilger Mayer, Inc. as the Company’s independent registered public accounting firm for the fiscal year ending January 25, 2014. 3.To adopt an advisory non-binding vote to approve the compensation of our Named Executive Officers. 4.To adopt an advisory non-binding vote on the frequency of future advisory votes on executive compensation. 5.To consider and act upon such other business as may properly come before the meeting or any adjournments or postponements thereof. The Board of Directors has fixed the close of business on May 21, 2013 as the record date for the determination of stockholders entitled to receive notice of and to vote at the Annual Meeting and at any adjournments or postponements thereof. A list of such stockholders will be available for inspection at the principal office of the Company at least 10 days before the date of the Annual Meeting. Important Notice Regarding the Availability of Proxy Materials for the Annual Meeting of Stockholders to be held on July 19, 2013: We generally provide our stockholders access to our proxy materials over the Internet instead of mailing them. On or about June 7, 2013, we expect to mail to all stockholders a Notice of Internet Availability of Proxy Materials (the “Notice”) in connection with the solicitation of proxies by our Board of Directors for use at the Annual Meeting and any adjournments thereof. On the date of mailing, we will make our Proxy Statement, including this Notice of Annual Meeting, the form of proxy and our Annual Report on Form 10-K for the year ended January 26, 2013 (collectively the “proxy materials”) publicly available on the Internet according to the instructions provided in the Notice. If you receive the Notice by mail, you will not receive a printed copy of the proxy materials with the Notice. The Notice will instruct you as to how you may access and review all of the important information contained in the proxy materials, including how to request a printed copy of the proxy materials. The Notice also will instruct you as to how you may submit voting instructions for your proxy over the Internet. All stockholders are cordially invited to attend the Annual Meeting. Any stockholder attending the Annual Meeting may vote in person even though the stockholder has returned a proxy previously. Your proxy is revocable in accordance with the procedures set forth in the Proxy Statement. BY ORDER OF THE BOARD OF DIRECTORS /s/ James B. Brown James B. Brown Executive Vice President, Chief Financial Officer and Secretary Baldwyn, Mississippi May 24, 2013 IMPORTANT WHETHER OR NOT YOU PLAN TO ATTEND THE MEETING, WE HOPE YOU WILL VOTE AS SOON AS POSSIBLE. TO VOTE YOUR SHARES, PLEASE REFER TO THE INSTRUCTIONS FOR VOTING IN THE COMPANY’S PROXY STATEMENT OR IN THE NOTICE OF INTERNET AVAILABILITY OF PROXY MATERIALS OR PROXY CARD. 3 HANCOCK FABRICS, INC. One Fashion Way Baldwyn, Mississippi 38824 PROXY STATEMENT GENERAL INFORMATION This Proxy Statement is furnished in connection with the solicitation by the Board of Directors of Hancock Fabrics, Inc., a Delaware Corporation (the “Company”), of proxies, in the accompanying form, to be used at the 2013 Annual Stockholders’ Meeting to be held July19, 2013, at 3:00p.m. CST at the Company’s headquarters, One Fashion Way, Baldwyn, Mississippi, and any adjournments thereof (the “Annual Meeting”). We generally provide our stockholders access to our proxy materials over the Internet instead of mailing them. On or about June 7, 2013, we expect to mail to all stockholders a Notice of Internet Availability of Proxy Materials (the “Notice”) in connection with the solicitation of proxies by our Board of Directors (also referred to herein as the “Board”) for use at the Annual Meeting and any adjournments thereof. On the date of mailing, we will make our Proxy Statement, including this Notice of Annual Meeting, the form of proxy and our Annual Report on Form 10-K for the year ended January 26, 2013 (collectively the “proxy materials”) publicly available on the Internet according to the instructions provided in the Notice. If you receive the Notice by mail, you will not receive a printed copy of the proxy materials with the Notice. The Notice will instruct you as to how you may access and review all of the important information contained in the proxy materials, including how to request a printed copy of the proxy materials. The Notice also will instruct you as to how you may submit voting instructions for your proxy over the Internet. SOLICITATION AND VOTING PROCEDURES Shares represented by valid proxies, received in time for use at the Annual Meeting and not revoked at or before the Annual Meeting, will be voted at the Annual Meeting, as discussed below. The presence, in person or by proxy, of the holders of record of shares of the Company’s common stock, par value $.01 per share (“common stock”) entitled to cast a majority of all the votes entitled to be cast at the Annual Meeting, is necessary to constitute a quorum at the Annual Meeting. Election of Directors (Proposal No.1) Assuming the presence of a quorum, for Proposal No. 1 our Amended and Restated Certificate of Incorporation and our Amended and Restated Bylaws (the “Bylaws”) provide that the affirmative vote of a majority of common stock present in person or represented by proxy and entitled to vote is required to elect the directors. In June 2012, our Board of Directors approved an amendment to our Bylaws to adopt a director resignation policy that requires each incumbent director nominee to submit to the Board an irrevocable letter of resignation from the Board that becomes effective if (i) that director fails to receive a majority of the votes present in person or represented by proxy and entitled to vote and (ii) the Board of Directors determines to accept such resignation. In such circumstances, the Nominating and Corporate Governance Committee of the Board of Directors will evaluate the resignation in light of the best interests of the Company and its stockholders and will make a recommendation to the Board of Directors on whether to accept or reject the resignation or whether other action should be taken. The Board of Directors will act on the recommendation of the Nominating and Corporate Governance Committee and we will publicly disclose its decision and the rationale behind it within 90 days from the date of the certification of election results. The director who fails to receive the majority vote will not participate in the decision of the Board of Directors or Nominating and Corporate Governance Committee. Other Items (Proposal Nos. 2, 3 and 4) Our Bylaws provide that an affirmative vote of the holders of a majority of the votes cast at the Annual Meeting is necessary for approval of all other matters. Notwithstanding this vote standard required by our Bylaws, Proposal No. 2 to ratify the appointment of the Company’s independent registered public accounting firm for the fiscal year 2013 audit, Proposal No. 3 to adopt an advisory non-binding vote to approve the compensation of our Named Executive Officers and Proposal No. 4 to adopt an advisory non-binding vote on the frequency of future advisory votes on executive compensation are advisory only and are not binding on us. Our Board of Directors will consider the outcome of the vote on each of these items in considering what action, if any, should be taken in response to the vote by stockholders. 4 All proxies will be voted as specified on the proxy cards or electronic voting instructions submitted by stockholders as long as the proxy is properly submitted in accordance with our voting procedures and is received by us before the close of voting at the Annual Meeting or any adjournment or postponement thereof. If no choice has been specified, a properly executed and timely proxy will be voted “For” the Board of Directors’ four nominees, “For” Proposal Nos. 2 and 3, and “Three Years” for Proposal No. 4, which are described in detail elsewhere in this Proxy Statement. To vote, stockholders may submit proxy voting instructions electronically by using the Internet and following the instructions provided on the Notice. In addition, a stockholder may vote by submitting a properly completed and signed proxy card by mail, or by attending the Annual Meeting and voting in person. With respect to the tabulation of proxies for purposes of constituting a quorum, abstentions and broker non-votes are treated as present. Abstentions will have the same effect as negative votes on Proposal No. 1 for the election of directors because they represent votes that are present, but not cast. Abstentions will not be counted as votes cast at the Annual Meeting with respect to Proposal Nos. 2, 3 or 4 and will have no effect on the results of the vote for Proposal Nos. 2, 3 or 4. A broker “non-vote” occurs when a nominee holding shares for a beneficial owner (i.e., in “street name”) does not have discretionary voting power with respect to a proposal and has not received instructions from the beneficial owner. If the nominee broker properly and timely requests instructions from the beneficial owner and does not receive them, under applicable rules the broker has discretionary authority to vote on certain routine matters such as the ratification of the Company’s independent registered public accounting firm in Proposal No. 2 and therefore there are no broker non-votes for Proposal No. 2. Under applicable rules, nominee brokers will not have discretionary authority to vote or cast a proxy with respect to Proposal Nos. 1, 3 or 4 at the Annual Meeting. Although broker non-votes are considered present for quorum purposes, they are not considered entitled to vote for purposes of Proposal Nos. 1, 3 or 4. and so have no effect on the outcome of Proposal Nos. 1, 3 or 4. The close of business on May 21, 2013 has been fixed as the record date for determining the stockholders entitled to receive notice of and to vote at the Annual Meeting. As of May 21, 2013, the Company had 21,604,581 shares of common stock outstanding and entitled to vote at the Annual Meeting. Holders of common stock outstanding as of the close of business on the record date will be entitled to one vote for each share of common stock held. There is no cumulative voting for the election of directors. The cost of soliciting proxies, including expenses in connection with preparing and mailing the Notice and this Proxy Statement, will be borne by the Company. In addition, the Company will reimburse brokerage firms and other persons representing beneficial owners of common stock for their expenses related to providing notice of the Annual Meeting, in forwarding proxy material to such beneficial owners and providing vote tabulation services. Solicitation of proxies by mail may be supplemented by telephone, telegram and other electronic means, and personal solicitation by the directors, officers or employees of the Company. No additional compensation will be paid to directors, officers or employees for such solicitation. REVOCABILITY OF PROXIES You can revoke your proxy at any time before the voting at the Annual Meeting by sending a properly signed written notice of your revocation to the Secretary of the Company, by submitting another proxy that is properly signed and bears a later date or by attending the Annual Meeting and voting in person. Attendance at the Annual Meeting will not itself revoke an earlier submitted proxy. You should direct any written notices of revocation, requests for additional copies of the Annual Report and Proxy Statement and related correspondence to: Hancock Fabrics, Inc., One Fashion Way, Baldwyn, Mississippi 38824, Attention: Corporate Secretary. Requests for additional copies of the Annual Report for the year ended January 26, 2013, and Proxy Statement may also be made by calling the Company at (662) 365-6000. 5 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT The following table sets forth information regarding beneficial ownership of the Company’s common stock as of May 21, 2013 by (i) each person known to the Company to be the beneficial owner of more than five percent of our common stock, (ii)each director, (iii)each of the Named Executive Officers (as defined herein), and (iv)all directors and executive officers of the Company as a group. Unless otherwise noted below, the address for each person listed in the table is the principal executive offices of the Company. No shares of common stock held by a director or officer has been pledged as security. The Company is not aware of any arrangements or pledge of common stock that could result in a change of control of the Company. Name and Address of Beneficial Owner Number of Shares Beneficially Owned Percent of Class Lenado Capital Advisors LLC 516 East Hyman Avenue Aspen, CO 81611 % Carl E. Berg 10050 Bandley Dr.
